STEWART, District Judge.
This case is again before us on petitions by both parties for injunctions. Plaintiffs ask us either to enlarge the injunction of April 2, 1952 so as to enjoin the defendant from instituting or prosecuting any further actions against the plaintiffs’ customers involving any of the issues remaining in this case, or to grant a new injunction prohibiting defendant from instituting or prosecuting any such action; the defendant asks us to modify or set aside the injunction of April 2, 1952.
We have twice discussed the injunction issues - raised by these petitions.1 Our granting of the injunction of April 2, 1952 was recently affirmed by the Court of Appeals for the Third Circuit2 for the reasons discussed by this Court in our opinion in 103 F.Supp. 790.
When we considered this matter before, we were concerned primarily with the issue of patent infringement and we refused to enjoin prosecution or institution of suits by the defendant against plaintiffs’ customers for the reason that we believed that this Court lacked the power to do so under decisions of the Court of Appeals for the Third Circuit. 201 F.2d 512. We did, however, enjoin the institution of any further suits against the plaintiffs respecting the issues raised in this case. The only issue remaining in this case is that of unfair competition.3 If, as we have previously determined, we did not have authority to enjoin institution of suits against plaintiffs’ customers for patent infringement prior to a determination of non-infringement, it follows that we do not have authority to enjoin suits alleging unfair competition prior to a decision on the matter of unfair competition. Furthermore, we see no need for an injunction in this regard since counsel for both parties represented to the Court that they now desire to have this issue litigated only once. If these representations were in good faith, and we believe they were, there is no need for any further injunction. Likewise, we see no reason to modify or set aside the injunction granted April 2, 1952 as requested by defendant. We will, therefore, deny both petitions.

. 1951, 101 F.Supp. 81; 1952, 103 F.Supp. 790.


. Hook v. Hook & Ackerman, 3 Cir., 201 F.2d 512.


. We separated the issues of patent infringement and unfair competition for trial believing that it was more expeditious to do so. A trial of the issue of patent infringement was held and we entered a judgment of non-infringement on August 21, 1952. D.C., 106 F.Supp. 798.